199 U.S. 579 (1905)
ROYAL PACKING COMPANY
v.
UNITED STATES.
No. 86.
Supreme Court of United States.
Argued November 29, 1905.
Decided December 29, 1905.
APPEAL FROM THE COURT OF CLAIMS.
Mr. Alexander Britton, with whom Mr. Aldis B. Browne was on the brief, for appellants.
Mr. Frederick De C. Faust, Special Attorney, with whom Mr. Assistant Attorney General Pradt was on the brief, for the United States.[1]
PER CURIAM.
This case depends upon a similar state of facts, involves the same questions of law as those in the preceding case, and is also
Affirmed.
NOTES
[1]  This case was argued simultaneously with, and upon the same briefs as, Russian-American Packing Company v. United States, ante, p. 570.